Title: To John Adams from Benjamin Lincoln, 27 January 1801
From: Lincoln, Benjamin
To: Adams, John



My dear Sir
Boston Jany 27th. 1801.

Major Hatch has shewn to me the draft of a system he has formed for discharging a number of Cannon at the same instant and proposed so to connect the balls by chains and sharpened Knives so as to cutt their way thro every body which shall come in contact with them.—I have not any pretentions to that kind of science on which their operation must be founded. I therefore hope that my silence respecting their practicability or utility of the scheam will not be construed into a disapprobation of the system than which nothing could indicate higher degrees of folly. And especially while many Gentlemen whose duty has led them to pursue those studies by which they have acquired that information necessary to a very correct judgment pronounce favourably of the plan and suppose that experiment will evince its great Utility—I wish therefore that the public would adopt such measures as shall be sufficient fully to ascertain its operation as all Gentlemen who, turn their thoughts & spend their time on subjects which have for their design the sole object of public good merit the smiles and support of their fellow Citizens whether they shall be successfull or not. I now write to introduce to you Major Hatch who will in the first instance open to you his design
I am My Dear sir with the / most perfect consideration / Your obedient servant

B: Lincoln